DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any rejections and/or objections recited in the previous final office action dated 05/07/2021 and not repeated herein are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7, 9, and 12-17 recite “by weight of the total materials in the packaging structure” for which there is insufficient written description support. Applicant points to paragraphs 0100-0123 and table 2 of the instant specification for support for this phrase. However, this does not show support for the content ranges of the compounds within the second layer being based off the weight of the entire packaging structure. It is noted that Applicant’s specification paragraphs 0019-0020 have support for a layer having a weight percent of a specific component relative to total weight of the layer. Further, paragraphs 0100-0137 of the instant specification discuss content ranges for a composition. Therefore, the weight ranges are all directed to a specific composition in a specific layer (layer 2). Therefore, there does not appear to be support for the packaging structure having a weight percent of a specific composition relative to total weight of the entire packaging structure. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 12-17, and 28 recite content ranges of materials in the second layer “of the total materials by weight of the packaging structure.” It is unclear if these content ranges are passed on total weight of the second layer, or based on total weight of the entire packaging structure. For purposes of examination, claims 7, 9, and 12-17 are interpreted such that the content ranges are based on total weight of the second layer as supported by the instant specification paragraphs 19-20. An example of this interpretation for claim 7 could be written as “wherein the second layer comprises 5% to 6% by weight of blue-white TiO2 color concentrate.”
Claim 28 recites the phrase “virgin post-consumer resin” in line 2. A post-consumer resin would not be considered a “virgin” resin. There is no special definition of the term “virgin” in the instant specification, thus the statement appears to be contradictory. For purposes of examination claim 28 will be interpreted as instead reciting “

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, 12-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kani (US 20180015707 A1) (previously cited) in view of Dalgewicz, III (US 6773735) (previously cited) and Rice (US 516904) (previously cited).
Regarding claim 1, Kani teaches a packaging structure comprising a layer of resin component (A) and salt component (B) (first layer) adjacent a layer of resin component (A) without salt component (B) (second layer) which is adjacent a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride copolymer (Kani, Par. 0030-0032, 0084-0087, 0158, and 0229), and a polyamide produced from m-xylenediamine (Kani, Par. 0030-0035 and 0035). Kani further teaches that the packaging structure may be coated (Kani, Par. 0192), and thus teaches a coating disposed on an exterior of the packaging structure, adjacent the third layer.
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rice and create the coating of modified Kani from a polyethyleneimine. This would allow for the making of the container exterior of the packaging structure receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2 Lines 49-58).
Regarding claim 2, modified Kani teaches that the polyolefin is polypropylene (Kani, Par. 0041-0042).
Regarding claim 3, modified Kani teaches that the first layer is disposed on an interior of the packaging structure (Kani, Par. 0179).
Regarding claim 4, modified Kani teaches that the first layer is disposed on an interior of the packaging structure (Kani, Par. 0179) and that the packaging structure is used with foodstuff (Kani, Par. 0195-0196). Therefore, it would be obvious to one of ordinary skill in the art that the first layer is a food contact layer.
Regarding claim 5, modified Kani teaches that the third layer is disposed on an exterior of the packaging structure (Kani, Par. 0179).
Regarding claim 8, modified Kani teaches that the packaging structure comprises various food packaging structure such as cups or trays (Kani, Par. 0192 and 0195-0196). Therefore, it would have been obvious to one of ordinary skill in the art to create a tray of multiple containers in order to provide a container that may accommodate multiple separate products.
Regarding claim 9, modified Kani teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the polypropylene maleic anhydride copolymer, which overlaps the claimed value of 5%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claims 12-13, modified Kani teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer, and thus the main resin can comprise 70% of more of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 70% or more of the post-consumer resin PET, which overlaps the claimed ranges of 50% to 75% (claim 12) and 40% to 70% (claim 13), and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 14, modified Kani teaches that the polyolefin of the second layer comprises polypropylene (Kani, Par. 0041-0042). Modified Kani further teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the polypropylene, which overlaps the claimed range of 5% to 60%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Kani teaches that the polyolefin of the second layer comprises high density polyethylene post-consumer resin (Kani, Par. 0030-0032 and 0041-0043). Modified Kani further teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the high density polyethylene post-consumer resin, which overlaps the claimed range of 5% to 60%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claims 16-17, modified Kani teaches that the second layer comprises multiple different resins as the resin (A) as stated above (Kani, Par. 0030-0031). Modified Kani further teaches that a main resin is used in the resin (A) and that secondary resins in the resin (A) may comprise 30% by weight or less of the second layer (Kani, Par. 0093). Therefore, modified Kani teaches that the second layer comprises 30% by weight or less of the ethylene methyl acrylate (claim 16) and 30% by weight or less of the ethylene/methyl acrylate/glycidyl methacrylate terpolymer (claim 17), which overlaps the claimed ranges of 10% (claim 16) and 1% to 2% (claim 17), and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 18, modified Kani teaches that the first layer, second layer, and third layer are melt adhered (Kani, Par. 0142, 0154, and 0188).
Regarding claim 19, modified Kani teaches that the first layer, second layer, and third layer are co-extruded (Kani, Par. 0188 and 0233).
Regarding claim 20, modified Kani teaches that the first layer additionally comprises a polyolefin (Kani, Par. 0030-0031).
Regarding claim 21, Kani teaches a formable sheet comprising a layer of resin component (A) and salt component (B) (first layer) adjacent a layer of resin component (A) without salt component (B) (second layer) which is adjacent a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride copolymer (Kani, Par. 0030-0032, 0084-0087, 0158, and 0229), and a polyamide produced from m-xylenediamine (Kani, Par. 0030-0035 and 0035). Kani further teaches that the packaging structure may be coated (Kani, Par. 0192), and thus teaches a coating disposed on an exterior of the packaging structure, adjacent the third layer.
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rice and create the coating of modified Kani from a polyethyleneimine. This would allow for the making of the container exterior of the packaging structure receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2 Lines 49-58).
Regarding claim 22, modified Kani teaches that the polyolefin is polypropylene (Kani, Par. 0041-0042).
Regarding claim 26, modified Kani teaches that the packaging structure comprises various food packaging structure such as cups or trays (Kani, Par. 0192 and 0195-0196). Therefore, it would have been obvious to one of ordinary skill in the art to create a tray of multiple containers in order to provide a container that may accommodate multiple separate products.
Regarding claim 27, modified Kani teaches that the first layer comprises a polyolefin (Kani, Par. 0030-0032).
Regarding claim 28, Kani teaches a packaging structure comprising a layer of resin component (A) and salt component (B) (first layer) in contact with a layer of resin component (A) without salt component (B) (second layer) which is in contact with a layer of resin component (A) and salt component (B) (third layer) (Kani, Abstract, Par. 0011-0012, 0025, 0177-0179, and 0195 – see “I/II/I”). Kani further teaches that the resin component can comprise two or more resins including post-consumer resins (recycled) (Kani, Par. 0031-0032). Kani therefore teaches that the first layer and the third layer comprise post-consumer resins. Kani further teaches that the resin component in the second layer can comprise a gas barrier resin which can be post-consumer (recycled) resin PET (Kani, Par. 0158-0166). Kani further teaches that the resin component in the second layer can further comprise an olefin resin including a polyolefin and ethylene methyl acrylate (Kani, Par. 0030-0032, 0042-0049), a polypropylene maleic anhydride copolymer (Kani, Par. 0030-0032, 0084-0087, 0158, and 0229), and a polyamide produced from m-xylenediamine (Kani, Par. 0030-0035 and 0035). Kani further teaches that the packaging structure may be coated (Kani, Par. 0192), and thus teaches a coating disposed on an exterior of the packaging structure, adjacent the third layer.
Kani does not teach that the second layer comprises an ethylene/methyl acrylate/glycidyl methacrylate terpolymer. 
Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer and a third polymeric layer (Dalgewicz, Col. 1 Lines 42-46 and Claim 1). Dalgewicz further teaches that the first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (Dalgewicz, Col. 1 Lines 59-61, Col. 2 Lines 6-11, Col. 3 Lines 4-6, Col. 5 Lines 14-55, and Col. 7 Lines 25-40).
Since both Kani and Dalgewicz are analogous art as they both teach multilayered packaging structures comprising a layer of post-consumer PET and a polyolefin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dalgewicz to modify Kani and add an ethylene/methyl acrylate, glycidyl methacrylate ter-polymer to the second layer of Kani. This would allow for improved adhesion, emulsion, and compatibilization properties (Dalgewicz, Col. 5 Lines 26-55). 
Modified Kani does not teach that the coating is a polyethyleneimine coating.
Rice teaches a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2, Lines 49-68 and Col. 3 Lines 25-28).
Since both modified Kani and Rice are analogous art as they both teach polyester films used for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Rice and create the coating of modified Kani from a polyethyleneimine. This would allow for the making of the container exterior of the packaging structure receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2 Lines 49-58).

Claims 6-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kani in view of Dalgewicz, III and Rice as stated above for claims 1 and 21, further in view of Pollard (US 3844810) (previously cited).
Regarding claims 6 and 25, modified Kani teaches all of the elements of the claimed invention as stated above for claims 1 and 21. Modified Kani further teaches that the second layer may include a colorant and may also include TiO2 (Kani, Par. 0134-0136, 0140, and 0174). 
Modified Kani does not specifically disclose that at least one of the first layer, the second layer, and the third layer additionally comprise blue-white TiO2 color concentrate.
Pollard discloses a coated pigment formulated with thermoplastic resin, such as titanium dioxide (i.e., white) and blue toner, wherein the pigments have a high degree of dispersion, brilliant reflected hues, and increased pigment concentration of the polymer used for a film or sheet (Pollard, Col. 3 Lines 9-15, Col. 3 Lines 41-50, Col. 7 Lines 1-20 and Col. 10 Lines 23-26). 
Since both modified Kani and pollard are analogous art as they are both directed towards thermoplastic films comprising a colorant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a colorant such as a combination of a blue toner and TiO2 in the second layer of modified Kani as taught by Pollard. This would allow for a blue-white color with a high degree of dispersion, brilliant reflected hues, and an increased pigment concentration (Pollard, Col. 3 Lines 9-15 and Col. 3 Lines 41-50).
Regarding claim 7, modified Kani teaches that the second layer comprises 5% by weight or less of blue-white TiO2 color concentrate (Kani, Par. 0140), which overlaps the claimed range of 5% to 6%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
Applicants remarks and amendments filed 06/09/2021 have been fully considered. 
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous final office action. 
The rejections under 35 USC § 112 set forth in the previous final office action are NOT withdrawn due to the claim amendments failing to remedy the issues.
Applicant argues that paragraphs 0100-0123 and table 2 of the instant specification provides support for the content ranges based on an entire weight of the packaging structure. However, this does not show support for the content ranges of the compounds within the second layer being based off the weight of the entire packaging structure. It is noted that Applicant’s specification paragraphs 0019-0020 have support for a layer having a weight percent of a specific component relative to total weight of the layer. Further, paragraphs 0125-0137 discuss content ranges for a composition. Therefore, the weight ranges are all directed to a specific composition in a specific layer (layer 2). Therefore, there does not appear to be support for the packaging structure having a weight percent of a specific composition relative to total weight of the entire packaging structure.
Regarding arguments directed to the rejections over prior art, on pages 9-12 of the remarks, Applicant argues that one of ordinary skill in the art would not choose the specifically claimed compounds disclosed by Kani without improper hindsight reasoning. This is not found persuasive for the following reasons:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As stated in the grounds of rejection above, Kani teaches examples of different resins to be used for the second layer including PCR PET, polyolefin, ethylene methyl acrylate, polypropylene maleic anhydride copolymer, and a polyamide produced from m-xylenediamine. Kani further teaches that the composition of the second layer can include two or more different resins in combination with each other. While Applicant discloses preferred embodiments using different resin combinations that that claimed by Applicant, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP 2123. Therefore, as Kani specifically lists examples of the compounds claimed by Applicant as stated above, and states that multiple different resins can be used in combination with each other, Kani teaches a second layer comprising PCR PET, a polyolefin, ethylene methyl acrylate, polypropylene maleic anhydride copolymer, and a polyamide produced from m-xylenediamine as stated above.

Secondly, on pages 13-14 of the remarks, Applicant argues that one of ordinary skill in the art would not look to Dalgewicz and Rice to modify Kani without improper hindsight reasoning. This is not found persuasive for the following reason:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Dalgewicz teaches a polymeric layer comprising a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (ces) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin as stated above. Dalgewicz further provides motivation for including the terpolymer in a layer comprising PCR PET and a polyolefin such as improving adhesion, emulsion, and compatibilization properties as stated above (Dalgewicz, Col. 5 Lines 26-55). Therefore, Dalgewicz teaches that it would have been obvious to one of ordinary skill in the art to include the specific terpolymer in a layer of PCR PET and a polyolefin, like that of Kani, motivated by improving adhesion, emulsion, and compatibilization. 
Further, Kani teaches a polyester (PET) packaging structure comprises a coating. Rice than teaches coating a polyester packaging structure with polyethyleneimine motivated by allowing for the making of the container exterior of the packaging structure receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (Rice, Col. 2 Lines 49-58). Therefore, it would have been obvious to one of ordinary skill in the art to specifically use polyethyleneimine as the coating of Kani.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782